UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-2397


USIEL ELIFAS DE LEON ROBLERO, a/k/a Amilcar Gonzalez Perez,

             Petitioner,

             v.

JEFFERSON B. SESSIONS III, Attorney General of the United States,

             Respondent.



On Petition for Review of an Order of the Board of Immigration Appeals.


Submitted: May 17, 2018                                           Decided: May 30, 2018


Before WYNN, FLOYD, and THACKER, Circuit Judges.


Petition dismissed by unpublished per curiam opinion.


Mark J. Devine, Charleston, South Carolina, for Appellant. Chad A. Readler, Acting
Assistant Attorney General, Shelley R. Goad, Assistant Director, Nancy K. Canter,
Office of Immigration Litigation, UNITED STATES DEPARTMENT OF JUSTICE,
Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Usiel Elifas De Leon Roblero, a native and citizen of Mexico, petitions for review

of an order of the Board of Immigration Appeals (Board) denying his motion to

reconsider its decision dismissing his appeal from the Immigration Judge’s (IJ) denial of

his application for cancellation of removal. For the reasons set forth below, we dismiss

the petition for review.

       Under 8 U.S.C. § 1252(a)(2)(B)(i) (2012), entitled “Denials of discretionary

relief,” “no court shall have jurisdiction to review any judgment regarding the granting of

relief under section . . . 1229b,” which is the section governing cancellation of removal.

In this case, the IJ found, and the Board agreed, that Roblero failed to meet his burden of

establishing that his United States citizen children would suffer exceptional and

extremely unusual hardship if he is returned to Mexico. We conclude that this

determination is clearly discretionary in nature, and we therefore lack jurisdiction to

review challenges to this finding absent a colorable constitutional claim or question of

law. See Sattani v. Holder, 749 F.3d 368, 372 (5th Cir. 2014) (finding no jurisdiction to

review determination that aliens failed to demonstrate requisite hardship to their U.S.

citizen son); Obioha v. Gonzales, 431 F.3d 400, 405 (4th Cir. 2005) (“It is quite clear that

the gatekeeper provision [of § 1252(a)(2)(B)(i)] bars our jurisdiction to review a decision

of the [Board] to actually deny a petition for cancellation of removal.”); Okpa v. INS, 266

F.3d 313, 317 (4th Cir. 2001) (concluding, under transitional rules, that issue of hardship

is committed to agency discretion and is not subject to appellate review).



                                             2
      We have reviewed Roblero’s claims of error and conclude that he fails to raise a

colorable constitutional claim or question of law under 8 U.S.C. § 1252(a)(2)(D) (2012).

See Gomis v. Holder, 571 F.3d 353, 358 (4th Cir. 2009) (“[A]bsent a colorable

constitutional claim or question of law, our review of the issue is not authorized by

§ 1252(a)(2)(D).” (emphasis added)). Accordingly, we dismiss the petition for review for

lack of jurisdiction.   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.



                                                                PETITION DISMISSED




                                           3